DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 6/22/2022, with respect to the rejection(s) of claim(s) 1, 11 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive as to the amended claims overcoming the previous rejections.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sun, Freer, Hall and Zhang.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–3, 6, 7, 9–13, and 16–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2019/0179405 A1) in view of Freer (US 2015/0212664 A1) and in further view of Hall et al. (US 8,195,663 B1) and Zhang (CN 106817394 A, citations made to English translation).
Regarding claim 11, Sun discloses:
A system comprising: (Par. 22 of Sun: AR product model presentation system)
A processor (Par. 129 of Sun: one or more processors); and
A memory including instructions that, when executed by the processor, cause the processor to perform operations comprising: (Par. 129 of Sun: computer-readable storage medium comprising instructions; Par. 147: processor receives instructions from non-transitory computer-readable medium, memory)
Selecting a set of augmented reality content generators from a plurality of available reality content generators, the selected set of augmented reality content generators comprising at least one augmented reality content generator for providing augmented reality content based on a product, (Par. 25 of Sun: AR product model presentation system detects selection of call-to-action and trigger presentation of digital model of a product in connection with a person within a camera stream; Par. 26: the AR product model presentation system enables a user to try on different products by providing multiple digital models corresponding to a variety of products) wherein selecting the set of augmented reality content generators comprises: (Par. 33 of Sun: “call-to-action” refers to a selectable graphical user face item that when selected causes a client device to perform actions; Par. 49: , the client device 108, by the networking system application 110 on client device 108, detects a selection of the product link or graphical user interface element)
Receiving, by a product catalog system, an indicator of a selected augmented reality content generator, and (Par. 33 of Sun: when selectable graphical user face item is selected, client device requests a digital model of a product for use in an augmented reality experience; Par. 49: in response to the selection/activation of the call-to-action, the client device 108, by the networking system application 110, provides an indication to the server device 102’s AR product model presentation system 106; Par. 56: try on icon 214 includes link associated with multiple digital models for respective corresponding products, where selecting the try on icon 214 prompts the AR product model presentation system 106 to provide digital models for an associated product and one or more related products – Fig. 2A; Par. 58: rather than providing the try on icon 214, as shown in FIG. 2A, the AR product model presentation system 106 can cause the product image 210, pair of glasses 212, or the post 208a itself to function as a selectable call-to-action; Par. 115: the call-to-action provider 904 provides a request to the AR product model presentation system 106 for a copy of a digital model of a corresponding product)
Performing, by the product catalog system, a lookup operation on a product table to retrieve product metadata, the product metadata comprising a product identifier, a product augmented reality experience identifier, and information related to a particular product corresponding to the product identifier, (Par. 42 of Sun: the AR product model presentation system 106 compiles a collection or catalog of digital models corresponding to a plurality of products; Par. 49: upon receiving indication of call-to-action from client device 108, server device 102’s AR product model presentation system 106 responds by identifying a digital model associated with the call-to-action; Par. 123: the digital model manager 908 may maintain a database of digital models for a catalog of products and provide copies of the digital models to the client device 108 upon request; Fig. 9 and Paras. 127–128: data storage includes model data and data associated with a product, including brand, merchant, website, or other data associated with a respective product, and digital media for the product)
Wherein the product metadata corresponding to the product is provided by a product catalog service system, the product catalog system and the product catalog service system are different systems, and further comprising: (Fig. 3 and Par. 36 of Sun: server device 102 containing AR product model presentation system 106 – i.e. “product catalog system” vs. merchant device 114 – i.e. “product catalog service system”; Par. 64: AR product model presentation system 106 [within server device 102] obtains multiple digital models corresponding to different pairs of glasses from the same merchant; Par. 73: The product information window 332 can additionally include price, color, size, or other relevant information about the product, where the additional information includes data from the digital model – i.e. digital models provided by merchant device)
Sending, by the product catalog system, a request message to the product catalog service system for obtaining metadata related to a respective physical item, the request message including the product identifier, (Par. 49 of Sun: in response to receiving an indication of a call-to-action, server device 102’s AR product model presentation system 106 identifies a digital model associated with the call-to-action and requests a digital model from the merchant device 114 – i.e. product catalog service system – which provides the digital model of the product to the client device 108 by way of the server device 102; Par. 73: The product information window 332 can additionally include price, color, size, or other relevant information about the product, where the additional information includes data from the digital model – i.e. digital models provided by merchant device)

In response to the request message, providing, by the product catalog service system, a response message to the product catalog system, the response message including the information related to the respective physical item, and (Par. 43 of Sun: the merchant device 114 – i.e. “product catalog service system” - locally creates and stores digital models for corresponding provides and provides them upon request from the server device(s) 102 – i.e. “product catalog system” - in response to receiving a request from a client device 108; Also Par. 73: The product information window 332 can additionally include price, color, size, or other relevant information about the product, where the additional information includes data from the digital model – i.e. digital models provided by merchant device)
Storing, by the product catalog system, the information related to the respective physical item into the product table; (Par. 43 of Sun: the AR product model presentation system 106 [of server device 102] – i.e. “product catalog system” - can receive the digital models from one or more merchant devices [e.g. 114] and store the digital models on a storage space of the server device(s); Par. 123: the digital model manager 908 may maintain a database of digital models for a catalog of products and provide copies of the digital models to the client device 108 upon request; Fig. 9 and Paras. 127–128: data storage includes model data and data associated with a product)
Causing display of a (Figs. 2A and 2B and Par. 60 of Sun: in response to detecting a selection of the try on icon 214 – see Fig. 2A – the networking system application 110 [of client device 108] can provide the graphical user interface 204a shown in Fig. 2B, including menu of selectable icons 228;  Par. 64: menu of product options 228 including different models 230a-d of glasses, where the AR product model presentation system 106 can provide any number of digital models to the mobile device 202, enabling user to “try on” more than one specific model of a product)
Receiving, at a client device, a selection of a first selectable graphical item from the plurality of selectable graphical items, the first selectable graphical item comprising a first augmented reality content generator for applying first augmented reality content based on the product; (Par. 30 of Sun: a digital model of a product can include instructions for placing or otherwise positioning the digital model product over detected content shown within a camera stream interface; Fig. 2B and Par. 64: provide menu of product options 228 including different models 230a-d of glasses, where the AR product model presentation system 106 of  replaces the digital model of the glasses 222 with new digital model based on detecting a selection of one of the alternative models 230a-d of glasses within the menu of product options 228)
Applying, to first image data, the first augmented reality content generator corresponding to the selected first selectable graphical item, the first image data being captured with a camera (Par. 32 of Sun: the AR product model presentation system provides an augmented reality presentation including a camera stream in connection with a digital model of the product displayed within a graphical user interface of a client device. where camera stream is a real-time feed from a camera); and
Causing a display of second image data, the second image data including the applied first augmented reality content generator to the first image data (Par. 50 of Sun: upon receiving the digital model, networking system application 110 on Client device 108 renders digital model of the product within camera interface in connection with the camera stream to generate an augmented reality presentation including the camera stream and the digital model of the product – Fig. 8)
Sun does not explicitly teach user of a carousel interface (although Fig. 2B is very close, but for sake of complete and compact prosecution, additional art is cited).
Freer teaches:
Causing display of a carousel interface comprising a plurality of selectable graphical items (Abstract of Freer: Content Search Carousel (CSC) especially adapted for user with mobile-computing devices; Par. 24: CSC application is presented to a user via a unique toolbar/searchbar of sorts, wherein a user can conceptually scroll in either direction of the toolbar to select any of a plurality of user-defined and/or application-defined icons that the user can select to invoke certain functionality; Fig. 1B and Par. 35: CSC 20 allowing user easy access to wide range of application options and functionality; Par. 43: While using the CSC 20 in an embodiment, by scrolling across the toolbar 20 in either direction, a choice of any service provider can be selected and automatic access to the web assets of that particular provider will be displayed)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the user interface providing augmented reality effects for products on a captured image of a user as provided by Sun, with the additional modification of using a carousel interface for selecting application options as provided by Freer, using known electronic interfacing and programming techniques.  The modification results in an improved system by allowing easier access to application functionality using a carousel type toolbar, maximizing functionality while minimizing the amount of device-display real estate that is taken up at the expense of other application functionality (see e.g. Abstract of Freer discussing advantage). 
Although Sun discloses use of a database, which under the broadest reasonable interpretation would include a table of some sort, whether in memory or structure, Hall discloses: 
Performing, by the product catalog system, a lookup operation on a product table to retrieve product metadata, the product metadata comprising a product identifier, and information related to a particular product corresponding to the product identifier (Col. 4, lines 52-67 of Hall: product catalog system populates query log, including one or more databases or web query table 141 for storing information regarding web received queries;  Col. 5, lines 1-16: shopping query table also includes information identifying products selected by users based on query; Col. 5, line 64 to Col. 6, line 3: user enters query for a product and transmits to information provider network device, and a selection engine 135 of the product catalog system 130 selects one or more products for transmission to the end user network device 145 based on the received query)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the user interface providing augmented reality effects for products on a captured image of a user as provided by Sun, using the additional modification of using a carousel interface for selecting application options as provided by Freer, by further using a table structure of data for looking up information as provided by Hall, using known electronic interfacing and programming techniques.  The modification merely substitutes one data structure organizing information within a server for access, with another known data structure yielding predictable results of utilizing a table structure of information on a server.  The modification also provides an improved system by allowing easier understanding of information for implementation and quick lookup times for data.  
Sun and Freer do not explicitly disclose the details of querying based on an identifier  Although an identifier is intrinsic to a distributed system for requesting particular data from a source (as in any database query or even internet communication requests), the following art is provided for teaching this element.
Zhang discloses: 
Performing, by the product catalog service system, a query based on the product identifier in the request message for information related to the respective physical item, (Par. 17: application system receives service request sent by client; Par. 18: application system parses service request and obtains product identifier corresponding to the service; Par. 19: application system obtains product configuration metadata set corresponding to product identifier from the query system)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the user interface providing augmented reality effects for products on a captured image of a user as provided by Sun, using the additional modification of using a carousel interface for selecting application options as provided by Freer, and using a table structure of data for looking up information as provided by Hall, by further using the query technique of Zhang, using known electronic interfacing and programming techniques.  The modification merely substitutes one technique for requesting data from a data store for another yielding predictable results of utilizing a product identifier information to obtain additional related information.  The modification also provides an improved system by utilizing a simple, easy to implement technique for identifying information while also requiring less data for transferring requests for more efficient use of limited resources in a distributed system.  
Regarding clam 1, the system of claim 11 performs the method of claim 1.  As such, claim 1 is rejected based on the same rationale as claim 11 set forth above and incorporated herein.  
Regarding claim 20, Sun discloses: 
A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations (Par. 129 of Sun: computer-readable storage medium comprising instructions; Par. 147: processor receives instructions from non-transitory computer-readable medium, memory)
	Further regarding claim 20, the operations of claim 20 perform the method of claim 1, and as such claim 20 is further rejected based on the same rationale as claim 1 set forth above.  
Regarding claim 12, Sun further discloses: 
Wherein the memory includes further instructions, which further cause the processor to perform further operations (Par. 129 of Sun: computer-readable storage medium comprising instructions; Par. 147: processor receives instructions from non-transitory computer-readable medium, memory) comprising:
Receiving a swipe gesture via a touch screen of the client device (Par. 63 or Sun: user can swipe finger up and down across camera interface 216).
Freer further discloses:  
Receiving a swipe gesture via a touch screen of the client device, in response to receiving the swipe gesture, causing navigation through the plurality of selectable graphical items (Par. 44 of Freer: user touch for scrolling – see Fig. 1B; Par. 80: A user 10 can also swipe the Carousel 20, causing the Carousel 20 to appear to spin and slow down until it stops and non-specific selection has come to rest in the middle 20B of the Carousel 20--somewhat like a roulette wheel, except that a user has only an edge-on view of the Carousel 20, and thus in most cases cannot see all of the plurality of available icons 20A in the Carousel 20 at the same time)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the user interface providing augmented reality effects for products on a captured image of a user as provided by Sun, with the additional modification of using a carousel interface for selecting application options as provided by Freer, using known electronic interfacing and programming techniques.  The modification results in an improved system by allowing easier access to application functionality using a carousel type toolbar, maximizing functionality while minimizing the amount of device-display real estate that is taken up at the expense of other application functionality (see e.g. Abstract of Freer discussing advantage). 
Regarding claim 2, the system of claim 12 performs the method of claim 2.  As such, claim 2 is rejected based on the same rationale as claim 12 set forth above and incorporated herein.  
Regarding claim 13, Sun further discloses: 
Wherein applying the first augmented reality content generator to the first image data generates the second image data (Par. 50 of Sun: upon receiving the digital model, networking system application 110 on Client device 108 renders digital model of the product within camera interface in connection with the camera stream to generate an augmented reality presentation including the camera stream and the digital model of the product – Fig. 8 and Paras. 108–110 discloses rendering mesh model and digital model of glasses, along with detected face within a camera stream)
Regarding claim 3, the system of claim 13 performs the method of claim 3.  As such, claim 3 is rejected based on the same rationale as claim 13 set forth above and incorporated herein.  
Regarding claim 16, Sun further discloses: 
Wherein the memory further includes further instructions, which further cause the processor to perform further operations comprising: (Par. 129 of Sun: computer-readable storage medium comprising instructions; Par. 147: processor receives instructions from non-transitory computer-readable medium, memory)
Rendering the first augmented reality content and the second image data (Par. 50 of Sun: upon receiving the digital model, networking system application 110 on Client device 108 renders digital model of the product within camera interface in connection with the camera stream to generate an augmented reality presentation including the camera stream and the digital model of the product – Figs. 2B; Fig. 8 and Paras. 108–110 discloses rendering mesh model and digital model of glasses, along with detected face within a camera stream)
Regarding claim 6, Sun further discloses:
Wherein causing the display of the second image data comprises: rendering the first augmented reality and the second image data (Par. 50 of Sun: upon receiving the digital model, networking system application 110 on Client device 108 renders digital model of the product within camera interface in connection with the camera stream to generate an augmented reality presentation including the camera stream and the digital model of the product – Figs. 2B; Fig. 8 and Paras. 108–110 discloses rendering mesh model and digital model of glasses, along with detected face within a camera stream)
Regarding claim 17, Sun further discloses: 
Wherein the first augmented reality content generator was created by an application that creates augmented reality experiences in a messaging system (Par. 42 of Sun: AR product model presentation system 106 may provide an application via a web browser or dedicated application that enables the merchant device 114 to create and store digital models on a storage space of the server device(s) 102; Fig. 2A and Par. 53: graphical user interface of system includes shared photos and messages)
Regarding claim 7, the system of claim 17 performs the method of claim 7.  As such, claim 7 is rejected based on the same rationale as claim 17 set forth above and incorporated herein. 
Regarding claim 18, Sun further discloses: 
Wherein product metadata corresponding to the product is provided by a product catalog service (Par. 42 of Sun discloses AR product model presentation system 106 comiling a catalog of digital models corresponding to a plurality of products; Par. 49: in response to receiving an indication of a call-to-action, server device 102’s AR product model presentation system 106 identifies a digital model associated with the call-to-action and requests a digital model from the merchant device 114, which provides the digital model of the product to the client device 108 by way of the server device 102 - ; Par. 73: The product information window 332 can additionally include price, color, size, or other relevant information about the product, where the additional information includes data from the digital model – i.e. digital models provided by merchant device, wherein communication of the inter-connected elements for cataloging information is a “product catalog service”; Furthermore, Par. 43: merchant device 114 locally creates and stores digital models and provides them upon request – also a “product catalog service”)
Regarding claim 19, the limitation is at most an intended use which does not impart a patentable distinction.  The user of a beauty product as opposed to other types of products is merely a description of how the claimed system is used, rather than imparting any meaningful limitation to the invention. However, under the broadest reasonably interpretation, Sun further discloses: 
wherein the product corresponds to a beauty or make-up product (Par. 31 of Sun: product may refer to glasses or make-up)
 Regarding claim 9, the system of claim 19 performs the method of claim 9.  As such, claim 9 is rejected based on the same rationale as claim 19 set forth above and incorporated herein.  
Regarding claim 10, Sun further discloses:
Wherein the display of the second image data enables a user to view a representation of the product applied to a portion of the user’s face (Par. 50 of Sun: upon receiving the digital model, networking system application 110 on Client device 108 renders digital model of the product within camera interface in connection with the camera stream to generate an augmented reality presentation including the camera stream and the digital model of the product – Figs. 2B; Fig. 8 and Paras. 108–110 discloses rendering mesh model and digital model of glasses, along with detected face within a camera stream)

Claim(s) 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2019/0179405 A1) in view of Freer (US 2015/0212664 A1), Hall et al. (US 8,195,663 B1) and Zhang (CN 106817394 A, citations made to English translation) and in further view of Kline et al. (US 2018/0144548 A1).  
Regarding claim 14, the limitations included from claim 11 are rejected based on the same rationale as claim 11 set forth above and incorporated herein.  Further regarding claim 14, Sun further discloses: 
Wherein the memory includes further instructions, which further cause the processor to perform further operations comprising: (Par. 129 of Sun: computer-readable storage medium comprising instructions; Par. 147: processor receives instructions from non-transitory computer-readable medium, memory)
Applying the first augmented reality content generator to the portion of the first image data (Par. 50 of Sun: upon receiving the digital model, networking system application 110 on Client device 108 renders digital model of the product within camera interface in connection with the camera stream to generate an augmented reality presentation including the camera stream and the digital model of the product – Fig. 8 and Paras. 108–110 discloses rendering mesh model and digital model of glasses, along with detected face within a camera stream)
Kline discloses: 
[Applying the first augmented reality content generator to the first image data comprises] Based on product metadata, identifying a portion of the first image data to apply the first augmented reality content (Par. 34 of Kline: product models include meta data, which upon obtaining a selection of a product from the user, the program code repositions the selected product and aligns the product with the user model and thus, with human body shown in the mirror image 312, where the program code analyzes the image data captured by the aforementioned image capture device to identify the different body parts of the user 301 rendered in the mirror image 312 and orients products relative to the mirror image 312 based on product metadata, including an identification of body parts where it is used)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the user interface providing augmented reality effects for products on a captured image of a user as provided by Sun, using the additional modification of using a carousel interface for selecting application options as provided by Freer, using a table structure of data for looking up information as provided by Hall, and further using the query technique of Zhang, with the additional technique of utilizing product metadata for determining virtual objects relative to an image as provided by Kline, using known electronic interfacing and programming techniques.  The modification merely uses a known technique for improving similar devices in the same way, namely a software implementation of image processing for positioning virtual objects relative to an image of a user by utilizing metadata associated with the virtual object such that the positioning of the virtual object can be more readily determined for proper viewing.  Using metadata, or data about data, for positioning a related virtual object merely applies a known technique of data association to a known image processing for positioning virtual objects associated with particular identified objects in an image, ready for improvement by correlating data using virtual object metadata to yield predictable results of having data associated with a virtual object so that it can be placed appropriately to an image of a user.  Metadata is also fast and efficient for organizing data for more efficient use of processing resources.
Regarding claim 4, the system of claim 14 performs the method of claim 4.  As such, claim 4 is rejected based on the same rationale as claim 14 set forth above and incorporated herein. 
Regarding claim 15, Sun further discloses: 
Wherein the portion of the first image data comprises a portion of a representation of a face, or a partial facial feature of the face (Par. 50 of Sun: upon receiving the digital model, networking system application 110 on Client device 108 renders digital model of the product within camera interface in connection with the camera stream to generate an augmented reality presentation including the camera stream and the digital model of the product – Figs. 2B; Fig. 8 and Paras. 108–110 discloses rendering mesh model and digital model of glasses, along with detected face within a camera stream)
Regarding claim 5, the system of claim 15 performs the method of claim 5.  As such, claim 5 is rejected based on the same rationale as claim 15 set forth above and incorporated herein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616